Klein, J.,
dissenting. — I am still of the opinion that the gift of the remainder to “my grandchildren then living per stirpes and not per capita” must be construed to limit the distribution to the living grand*510children, to the exclusion of the surviving great-grandchild, the child of a deceased grandchild.
The primary meaning of the word “grandchildren” is “children of children”. Judge Gest, in Williamson’s Estate, 3 D. & C. 1 (1923), affirmed in 82 Pa. Superior Ct. 444, held that “grandchildren” shall not be construed to include “great-grandchildren”, children of deceased grandchildren, unless it clearly appears from the context of the will to have been the meaning, of the testator, or unless the will would otherwise be inoperative.
I have studied the will in the instant case most carefully. I fail to find any language which can be construed to indicate that testatrix intended that her great-grandchildren should benefit thereunder. Furthermore, under the factual situation here existing, there can be no question that such a construction is not necessary to make this will operative.
The majority opinion lays much emphasis on the fact that testatrix used the phrase “per stirpes and not per capita” and concludes that, because of its use, the great-grandchild is to be included in the distribution. I cannot agree with this.
If testatrix had directed her estate to be divided among her grandchildren then living and said nothing more, they would have shared per capita, since the gift is to them as a class and they all stand in the same relationship to her: Duckett’s Estate, 214 Pa. 362 (1906). Testatrix, however, clearly did not intend such a per capita distribution. Hence the direction to divide “per stirpes and not per capita”.
There can be no doubt that the words “per stirpes” have more than one meaning. In my opinion, the expression must be given the same meaning in this case as was given to it in Hogg’s Estate, 329 Pa. 163, 167 (1938), in which Mr. Justice Stern said:
“The phrase ‘per stirpes’ is not used, therefore, in the sense of taking by right of representation of a *511parent, but to indicate that the taking is to be collectively by families and not equally as individuals.”
As I construe this will, “per stirpes” used together with “then living” defines the interests of the grandchildren, but does not enlarge the class to permit a great-grandchild to share in the estate.
I would therefore dismiss the exceptions.